Citation Nr: 0508881	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  95-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 100 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2004, the representative indicated that the 
veteran is entitled to an effective date prior to November 2, 
1998, for the grant of a 100 percent rating for 
schizophrenia.  This issue is not developed or certified for 
appellate review.  Hence, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran submitted a claim seeking a rating in excess 
of 70 percent for PTSD.  

2.  An August 2003 rating decision granted a 100 percent 
rating for schizophrenia, effective November 2, 1998.


CONCLUSION OF LAW

No controversy remains with respect to the veteran's claim of 
entitlement to an increased rating for schizophrenia.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003).  As shown below, there is no issue 
in controversy; therefore, the VCAA is not applicable.

The veteran filed a claim seeking a rating greater than 70 
percent for schizophrenia.  In January 1997, the Board 
remanded the issue for additional development.  An August 
2003 rating decision awarded the maximum schedular rating of 
a 100 percent rating for schizophrenia.  

Applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded. See 
AB v. Brown, 6 Vet. App. 35 (1993).  Since the maximum has 
been awarded, there remains no case or controversy for the 
Board to address pertaining to the claim of entitlement to 
increased rating for schizophrenia.  Therefore, the appeal is 
dismissed.  38 U.S.C.A. § 7105 (West 2002).


ORDER

The claim of entitlement to an increased rating for 
schizophrenia is dismissed.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


